DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
	In the specification:
	Change the title to: --SEMICONDUCTOR DEVICE AND METHOD FOR MANUFACTURING SEMICONDUCTOR DEVICE HAVING FIRST AND SECOND WIRES IN DIFFERENT DIAMETER--.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner's statement of reasons for allowance: the prior art of record fails to show a second wire that is electrically connected to the first main surface of the surface electrode layer at a second connecting portion and is arranged in a second direction on the first main surface, wherein a second circle equivalent diameter, which is a diameter of a circle having a same cross-sectional area as the second wire, is larger than a first circle equivalent diameter, which is a diameter of a circle having a same cross-sectional area as the first wire (claim 1); a second step of arranging a second wire having conductivity on the first main surface of the surface electrode layer so as to be electrically connected to the first main surface of the surface electrode layer at a second connecting portion and so as to be arranged in a second direction, the second wire having a larger cross section than the first wire (claim 7) while having the characteristics as recited in claims 1 and 7 respectively. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI V PHAM whose telephone number is (571)272-1715.  The examiner can normally be reached on M-F 8:30a.m-10:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOAI V PHAM/
Primary Examiner, Art Unit 2892